Citation Nr: 1521389	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine stenosis with radiculopathy, to include as secondary to a left ankle disability. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to July 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the RO.

In a March 2009 decision the Board found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder.  The Board then remanded the Veteran's claim to obtain a VA medical opinion.  

The record contains copies of the Veteran's Social Security Administration (SSA) medical records.  

The record contains copies of VA emails dated in April 2011 stating that the Veteran's VA vocational rehabilitation files are unavailable because they had been destroyed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2009 the Board remanded the Veteran's lumbar spine claim in order to obtain a competent medical opinion regarding whether the Veteran has a lumbar spine disability that is caused or aggravated by his service-connected left ankle disability.  In its remand instructions the Board emphasized, in bold characters, that the medical opinion should address the previous medical opinions.  On remand, VA medical examinations and/or opinions were obtained in April 2009, November 2010, March 2011, May 2011, and August 2012.  Only the November 2010 and March 2011 VA medical reports contain opinions regarding whether the Veteran has a lumbar spine disability that is secondary to the Veteran's service-connected left ankle disability.  Furthermore, neither of these two reports discusses all of the Veteran's relevant medical history.  In particular, they fail to discuss the January 1983 letter from a private chiropractor who indicated that he was treating the Veteran for low back pain, and who opined that the Veteran's low back problems were caused by the Veteran's ankle disability.  As such, an adequate medical opinion was not obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Veteran's claim must be remanded for a new opinion that includes discussion of the January 1983 private medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran should be asked if he has copies of any of the actual treatment records regarding his treatment by a private chiropractor for back pain soon after his discharge from service.  Records showing treatment for back pain soon after service could be helpful to his claim and should be submitted to VA if available.  

The Veteran's updated VA treatment records should be obtained.  

The TDIU issue must be remanded because it is inextricably intertwined with the Veteran's claim for service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked if he has copies of any of the actual treatment records regarding his treatment by a private chiropractor for back pain soon after his discharge from service.  Records showing treatment for back pain soon after service could be helpful to his claim and should be submitted to VA if available.  

2.  The Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims file.  

3.  Afford the Veteran a VA examination of the lumbar spine.  The claims folder must be made available and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability was caused or aggravated by the service-connected left ankle disability.  In providing the opinion the examiner must discuss the Veteran's medical history, including the January 1983 chiropractor letter, and include rationale as to why he/she agrees or disagrees with the private chiropractor opinion.

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




